The Court,
Ashe, J. and Williams, J.
doubted of the propriety of admitting proof the hand-writing: saying testimony of that witness might be obtained at another term—that a commission might be taken and his deposition procured while he was in the state, and read, if he happened to be abroad at the time of trial.
They recommended it to the counsel of both parties to consent to a juror being drawn,
Martin for the plaintiff. Badger for the defendants.
And on their agreeing thereto, it was accordingly done.